Citation Nr: 0402612	
Decision Date: 01/29/04    Archive Date: 02/05/04

DOCKET NO.  02-08 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to February 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Houston, Texas.

The Board notes that the issue of entitlement of service 
connection for a skin condition was previously on appeal, 
however, the RO readjudicated the matter in a December 2002 
rating decision.  The veteran was granted service connection 
for acne rosacea and seborrheic dermatitis (claimed as a skin 
condition), which was evaluated as 10 percent disabling.  The 
Board notes that no notice of disagreement has been filed 
with regards to this rating decision and that the veteran 
testified in an October 2003 video hearing that the only 
matters on appeal are those of entitlement to service 
connection for bilateral hearing loss and tinnitus.  

REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board notes that the 
veteran has certified that he has a current hearing loss 
condition and that a Dr. Charlotte at the Audi-Murphy VAMC 
issued a hearing aid in April 2003.  These records are not 
part of the claims folder.  Under the VCAA, the VA should 
make reasonable efforts to secure these records.  38 U.S.C.A. 
§ 5103A(a). 
 
Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied.

2.  The RO should request all of the 
veteran's available treatment records 
from Dr. Charlotte and the Audi-Murphy 
VAMC.

3.  The RO should then schedule the 
veteran for an audiological examination.  
All indicated tests should be 
accomplished.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner prior to the examination.  
Thereafter, the examiner should express 
an opinion as to whether it as likely as 
not that the veteran has bilateral 
hearing loss and tinnitus, which had its 
onset or underwent an increase in 
severity as a result of his period of 
service.  The examiner should set forth 
the basis for his conclusion.  

4.  If any additional evidence is 
received or secured, the RO should then 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




